Citation Nr: 0213053	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-01-112	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1971 to June 1972.  He had active duty for training 
(basic training) from January 22, 1972 to April 20, 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO which denied service connection for a left knee disorder.  
A Video Conference Board hearing was held in April 2001.  In 
June 2001, the case was remanded to the RO for further 
development, and it was subsequently returned to the Board. 


FINDINGS OF FACT

The appellant has chronic a left knee disorder which began 
during his active duty for training.


CONCLUSION OF LAW

A left knee disorder was incurred in military service.  
38 U.S.C.A. §§ 101(24), 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection.  The appellant and his 
representative were provided with a copy of the appealed 
August 2000 rating decision, a September 2000 statement of 
the case, a February 2002 supplement statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim of service connection.  By VA letter 
of September 1999 and September 2001, the appellant and his 
representative were informed of the evidence they needed to 
submit to substantiate his claim of service connection and he 
was also notified of the action VA would take to assist him 
in the development of his claim.  In the September 2001 
letter, the veteran and his representative received notice of 
the VCAA.  Moreover, VA has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claims at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for a Left Knee Disorder

The appellant claims service connection for a left knee 
disorder which he says was incurred during his active duty 
for training.  Service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in or aggravated while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110.  

The appellant's pertinent military service was active duty 
for training, and the presumption of soundness on entrance 
into service does not apply to this type of service.  Paulson 
v. Brown, 7 Vet.App. 466 (1995); Biggins v. Derwinski, 1 
Vet.App. 474 (1991).  The Board notes, however, that an 
October 1971 initial enlistment examination for the North 
Carolina Army National Guard shows no complaints, findings or 
diagnosis pertaining to a left knee disorder.  The veteran 
was noted to be in good health.  Physical examination 
revealed a normal musculoskeletal system.  The veteran denied 
having a history of having a trick or locked knee.  He also 
denied having painful or swollen joints.

The appellant commenced initial active duty for training 
(basic training) on January 22, 1972.  Complete treatment 
records from service are unavailable.  Attempts to obtain 
these records were unsuccessful.  The service records which 
are available include a March 1972 report which shows that 
the veteran was a member of the National Guard and that he 
began active duty on January 22, 1972.  It was reported that 
he became a member of the National Guard in October 1971.  
The medical record indicates that the veteran reported for 
treatment due to pain, stiffness and giving away of the left 
knee.  It was reported that the appellant first injured his 
left knee at the age of 15 while playing baseball.  He 
related that his spikes caught and he sustained a twisting 
injury to the knee with subsequent effusion necessitating 
draining of the knee.  It was reported that since that time, 
the appellant had frequent giving away of the left knee with 
activity and complaints of medial joint line pain.  The 
examiner noted that the appellant participated actively in 
basic training which resulted in several documented 
effusions.  Physical examination revealed a tender medial 
joint line effusion and minimal quad atrophy.  There was no 
click present.  X-ray studies of the knee including 
arthrogram demonstrated a horizontal tear of the left medial 
meniscus.  Torn medial meniscus of the left knee was 
diagnosed.  The veteran underwent a Medical Board examination 
in March 1972 which revealed a diagnosis of a torn medial 
meniscus of the left knee.  An April 1972 Medical Board 
proceeding notes that on January 22, 1972 the appellant 
started his 8 weeks of basic training.  The Medical Board 
stated that the appellant had a torn medial meniscus of the 
left knee.  The Medical Board also stated that the injury was 
not in the line of duty and that the approximate date of 
origin of the injury was in 1965 (when the appellant was 15 
years of age).  It was determined that the cause of the 
injury was not incident to service, existed prior to active 
service, and was not aggravated by active duty.  The Board 
recommended that the appellant be returned to duty for 
separation from the service and that he be relieved from all 
basic combat training duties.

Postservice medical reports beginning in August 1977 show 
that the veteran received treatment for left knee complaints.  
The appellant gave a history of first injuring his left knee 
at age 15.  Thereafter, he did fairly well and had only 
occasional locking and tricking of the knee.  He related that 
at the age of 19 and 20, he had recurrent knee problems while 
in the service.  Examination of the left knee revealed he had 
no effusion, full range of motion, no lateral or instability.  
His Drawer sign was negative.  Cartilage compression elicits 
a click over the posterior third of the medial meniscus.  
McMurray's sign was positive.  In August 1977, the veteran 
underwent arthroscopy and arthrotomy and medial menisectomy 
of the left knee.  The postoperative diagnosis was internal 
derangement of the left knee.  The appellant received follow-
up treatment from September 1977 to December 1977.  By 
December 1977, the veteran had a good range of motion and 
only occasional mild discomfort of the knee.  He re-injured 
the knee playing basketball in September 1978.  

The record demonstrates that in June 1994, the veteran 
complained of pain in the left knee for the past 3 to 4 
weeks.  He underwent X-ray studies which showed meniscal 
calcifiacation with probable early changes of synovial 
osteochondromatosis.  In June 1995, the veteran reported for 
treatment due to pain and locking of the left knee.  The 
impression was loose body of the left knee.  In July 1995, 
the appellant underwent arthroscopy, removal of loose body 
and shaving of the medial and lateral femoral condyles.  The 
diagnoses were left knee torn anterior cruciate ligament, 
loose body, and severe chondromalacia of the medial and 
lateral femoral condyle.  He received follow-up treatment in 
July and August 1995.

An October 1999 examination for VA compensation purposes 
revealed diagnoses of left knee torn anterior cruciate 
ligament, loose body, and severe chondromalacia of the medial 
and lateral femoral condyle.

In his written statements and during an April 2001 Video 
Conference hearing testimony, the appellant stated that he 
sprained his left knee when he was 15.  He related that he 
was never told that he had a tear of the meniscus.  He stated 
that fluid was excised from the knee and that he did not have 
any problems with the knee until he injured it during basic 
training.  He reported that he was diagnosed in service as 
having a meniscus tear.  He maintains that he continued to 
have problems with his knee after service and that his 
current left knee condition is due to the service injury.

After review of all the evidence, the Board can finds no 
persuasive evidence of a preservice chronic left knee 
disorder, notwithstanding some service records which state 
(without rationale) that the condition preexisted service.  
See Miller v. West, 11 Vet.App. 345 (1998); Gahman v. West, 
No. 96-1303 (U.S. Vet. App. Nov 5, 1999).  There is no 
indication that the Medical Board reviewed preservice medical 
records, including those pertaining to the injury the veteran 
had when he was 15 years old.  There are no reports prior to 
the veteran's active duty training (i.e. basic training) 
which show a chronic left knee disorder, including any 
meniscus tear of the left knee.  In this regard, an October 
1971 National Guard service enlistment examination was 
negative for any complaints, findings or diagnosis of a 
chronic left knee disorder.  The veteran denied having a 
trick knee or any joint problems, including any swelling or 
pain of the joints.  Physical examination revealed that the 
veteran had a normal musculoskeletal examination.  The 
objective medical evidence is consistent with statements and 
hearing testimony from the veteran to the effect that he had 
no problems with the left knee prior to his active duty 
training.

In sum, the medical evidence clearly shows that the veteran 
injured his knee in basic training (between January and March 
of 1972) and received a diagnosis of a tear of the meniscus 
of the left knee.  The evidence also shows that the condition 
has continued in chronic form since service.  Bearing in mind 
the benefit-of-the-doubt rule, the Board concludes that a 
chronic left knee disorder was incurred during active duty 
for training, and service connection is warranted.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left knee disorder is granted.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

